   Case 2:21-cv-04509-JFW-KES Document 15-13 Filed 08/02/21 Page 1 of 1 Page ID #:119


Chris Zhen

From:                Chris Zhen <chris.zhen@zhenlawfirm.com>
Sent:                Tuesday, June 22, 2021 12:27 PM
To:                  'm            a@gmail.com'
Subject:             Notice Of Lawsuit And Request For Waiver Of Service Of Summons
Attachments:         LETTER Request to Waive Service.pdf; 1 - Summons.pdf; 2 - Civil Cover Sheet.pdf; 3 -
                     COMPLAINT.pdf; 3 - EXHIBIT 1.pdf; 3 - EXHIBIT 2.pdf; 4 - INTERESTED PARTIES.pdf; 5 - ASSIGNMENT
                     JUDGE.pdf; 6 - NOTICE OF ADR.pdf; 7 - NOTICE OF DEFICIENCY (COVER SHEET).pdf; 8 - REPORT ON
                     FILING COPYRIGHT.pdf; 9 - AO_398.pdf; 10 - AO_399.pdf; 11 - Notice of lawsuit and request for
                     waiver of service of summons Rule 84.pdf; 12 - Waiver of service of summons Rule 84.pdf; 13 -
                     STANDING ORDER.pdf; 14 - Declaration of Lead Trial Counsel.pdf


Dear Ms. Kalysta Mallory,

Please find attached a correspondence on behalf of Digital Marketing Advisors. Thank you.

‐
Chris


This email and any attachments may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or its attachments) by others is prohibited. If you
are not the intended recipient, please contact the sender and delete the original and any copies of this email and its
attachments.

Chris J. Zhen
ZHEN LAW FIRM
Los Angeles, CA
chris.zhen@zhenlawfirm.com
213.935.0715




                                                              1
                                                      EXHIBIT 13
                                                        - 35 -
